                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                            4:20CR3096

      vs.
                                                             ORDER
JUWAN A. POWELL, SHANAE M.
DOUGLAS, and ANTOINETTE D.
BRANDY,

                   Defendants.


      Defendant Brandy has moved to continue the pretrial motion deadline and
trial setting, (Filing No. 39), because Defendant needs to consider and decide
whether to enter a guilty plea before deciding whether to file pretrial motions. The
motion to continue is unopposed. Based on the showing set forth in the motion,
the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:


      1)    Defendant Brandy’s motion to continue, (Filing No. 39), is granted.

      2)    As to all defendants, pretrial motions and briefs shall be filed on or
            before July 21, 2021.

      3)    As to all defendants, trial of this case is set to commence before the
            Honorable John M. Gerrard, Chief United States District Judge, in
            Courtroom 1, United States Courthouse, Lincoln, Nebraska, at 9:00
            a.m. on August 23, 2021, or as soon thereafter as the case may be
            called, for a duration of five (5) trial days. Jury selection will be held
            at commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendants in a speedy
            trial, and as to all defendants, the additional time arising as a result
            of the granting of the motion, the time between today’s date and July
     21, 2021 shall be deemed excludable time in any computation of
     time under the requirements of the Speedy Trial Act, because
     although counsel have been duly diligent, additional time is needed
     to adequately prepare this case for trial and failing to grant additional
     time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1),
     (h)(6) & (h)(7). Failing to timely object to this order as provided under
     this court’s local rules will be deemed a waiver of any right to later
     claim the time should not have been excluded under the Speedy
     Trial Act.

May 21, 2021.

                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge
